DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10, 15 and 19 are objected to because of the following informalities:  Claims 1, 10 and 19 recite “a starting position k0”.
The Examiner would like to point out that the Applicant’s specification teaches that is a function of a value i = 0, 1, 2, 3,…; and, not a starting position.  The Application instead teaches that k0(i), for each value i = 0, 1, 2, 3,…, is a starting position.
Claims 1, 10 and 19 recite “p0 - 0, p1, p2, and p0 are integers”, which is not taught in the specification, but instead “p0 = 0, p1, p2, and p0 are integers” as taught.
For the purposes of advancing prosecution, the Examiner assumes the following was intended: “obtaining a k0(i), for a value i = 0, 1, 2, 3,…,  of an output bit sequence in the coded block, wherein a value of k0(i) is one of {p0, p1, p2, p3}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB of the coded block, wherein 0 < p1 < p2 < p3 ≤ NCB, p2 – p1 < p3 - p2”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm for determining a start value for an abstract circular buffer data structure without significantly more (Note: redisson at https://redisson.org/glossary/ring-buffer.html teaches that a ring/circular buffer is an abstract buffer data structure that behaves as if it had a circular shape). The claim(s) recite(s) recites an abstract mathematical algorithm for implementing an abstract ring/circular buffer data structure. This judicial exception is not integrated into a practical application because claim 1 only recites a judicial exception (combining one judicial exception with another judicial exception is still a judicial exception). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 fails to recite any structural element such that when combined with the abstract judicial exception can raise the level to a practical application.  Note: paragraph [0007 on page 2 and Figure 3 in the applicant’s specification clearly suggests that the improvement is for communication signals in a HARQ communication system comprising a HARQ transmitter and HARQ receiver.

Claims 10-18 rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract mathematical algorithm for determining a start value for an abstract circular buffer data structure without significantly more (Note: redisson at https://redisson.org/glossary/ring-buffer.html teaches that a ring/circular buffer is an abstract buffer data structure that behaves as if it had a circular shape) without significantly more. The claim(s) recite(s) a general purpose computer (i.e., at least one processor and at least one memory coupled to the processor for storing instructions for execution by that at least one processor). This judicial exception is not integrated into a practical application because the general purpose computer has a sole purpose of implementing the abstract judicial exception as recited in the previous 101 rejection of claims 1-9 and 19-20. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a general purpose computer is insufficient to raise the level to a practical application.   Note: paragraph [0007 on page 2 and Figure 3 in the applicant’s specification clearly suggests that the improvement is for communication signals in a HARQ communication system comprising a HARQ transmitter and HARQ receiver.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10 and 19 recite “a starting position k0”.
The Examiner would like to point out that the Applicant’s specification teaches that is a function of a value i = 0, 1, 2, 3,…; and, not a starting position.  The Application instead teaches that k0(i), for each value i = 0, 1, 2, 3,…, is a starting position.
Claims 1, 10 and 19 recite “p0 - 0, p1, p2, and p0 are integers”, which is not taught in the specification, but instead “p0 = 0, p1, p2, and p0 are integers” as taught.
For the purposes of advancing prosecution, the Examiner assumes the following was intended: “obtaining a k0(i), for a value i = 0, 1, 2, 3,…,  of an output bit sequence in the coded block, wherein a value of k0(i) is one of {p0, p1, p2, p3}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB of the coded block, wherein 0 < p1 < p2 < p3 ≤ NCB, p2 – p1 < p3 - p2”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1) and Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders).

Rejection of claim 1, 10 and 19:
Zhang, in an analogous art, teaches A method, comprising: obtaining a size NCB of a coded block (Figures 6-7; and, column 1, lines 28-36 and column 5, lines 26-58 in Zhang clearly suggests obtaining a size/length NCB = N of a Reed-Solomon coded block): obtaining a k0(i), for a value i = 0, 1, 2, 3,…,  of an output bit sequence in the coded block, wherein a value of k0(i) is one of {p0, p1, p2, p3}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB of the coded block, wherein 0 < p1 < p2 < p3 ≤ NCB, p2 – p1 < p3 - p2 (Figures 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests obtaining a k0(i) = T[d], for a value i = d = 0, 1, 2, 3,…,  of an output bit sequence in the Reed-Solomon coded block, wherein a value of k0(i) = T[d] is one of {p0, p1, p2, p3} = {T[0], T[1], T[2], T[3]}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB = N of the coded block, wherein 0 < p1/T[1] < p2/T[2] < p3/T[3] ≤ NCB = N, 2xL[1] = p2/T[2] – p1/T[1] < p3/T[3] – p2/T[2] = 3 x L[2]; Note: column 7 lines 15 to 23 in Zhang clearly suggests the values {T[0], T[1], T[2], T[3]} Re: function of/based on L([d-1] and column 5, lines 26-58 in Zhang teach L[d-1] is a function of N = NCB and; furthermore, L[d] approximately equals (dxN)/D for all d, meaning that T[i] is an increasing function of d = 0, 1, 2,…, increasing approximately by (dxN)/D for all d; see Figure 6 in Zhang, for example); and outputting the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position k0(i) in the coded block (Figures 1 and 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests an interleaver 120 outputting the output bit sequence 124, wherein the output bit sequence comprises a plurality of bits starting from the starting position k0(i) = T[d] in the Reed-Solomon coded block).  In addition, Figures 1 and 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests storing the Reed Solomon code block in a plurality of circular buffers.
As per claims 10 and 19: column 4, lines 1-20 in Zhang clearly suggest executable instructions in software for realizing functional elements of the interleaving/circular buffer apparatus taught in Zhang.
Sanders, in an analogous art, teaches that one or more circular buffers can be reconfigured as a single circular buffer structure (claim 1 on page 8 of Sanders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang with the teachings of Sanders by including use of storing a coded block in a single circular buffer.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of storing a coded block in a single circular buffer would have provided flexible size management for buffering data so that when parts of a circular buffer are not being used, the unused parts can be disabled to conserve power (see abstract in Sanders).

Rejection of claims 2 and 11:
Step 1200 in Figure 12 I Zhang clearly suggests determining a length N of the output bit sequence that comprises the plurality of bits necessary for initializing an interleaver.

Claim(s) 3-4, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders) and KWON et al. (US 20090003486 A1, hereafter referred to as KWON).

Rejection of claims 3-4, 12-13 and 20:
KWON, in an analogous art, teaches generate one or more modulation symbols based on the output bit sequence; and output the one or more modulation symbols (paragraph [0030] on page 2 and Figure 16 in KWON clearly suggests generating one or more modulation symbols based on the output bit sequence from a circular buffer corresponding to a mother code rate of Figure 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Sanders with the teachings of KWON by including use of generate one or more modulation symbols based on the output bit sequence; and output the one or more modulation symbols.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of generate one or more modulation symbols based on the output bit sequence; and output the one or more modulation symbols would have provided robust error avoidance for a time varying control channel (paragraph [0036] on page 3 of KWON).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders) and Song et al. (US 20040093549 A1, hereafter referred to as Song).

Rejection of claims 5 and 14:
Note: Figure 2 in Sanders teaches systematic/information bits 203 and parity bits 204/205.
Song, in an analogous art, teaches the use of a parity check matrix H having weight-2 columns for encoding systematic/information bits (paragraphs [0048]-[0050] on pages 3-4 of Song).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Sanders with the teachings of Song by including use of wherein, during initial transmission, the output bit sequence includes information bits and parity bits that correspond to weight-2 columns.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein, during initial transmission, the output bit sequence includes information bits and parity bits that correspond to weight-2 columns would have reduced computations and memory accesses (paragraphs [0048]-[0050] on pages 3-4 of Song).

Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders) and Blankenship et al. (US 20080320353 A1, hereafter referred to as Blankenship).

Rejection of claims 6 and 15:
Blankenship, in an analogous art, teaches wherein the starting position ko is determined based on a redundancy version number (Abstract in Blankenship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Sanders with the teachings of Blankenship by including use of wherein the starting position ko is determined based on a redundancy version number.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the starting position ko is determined based on a redundancy version number would have improved efficiency of the circular buffer based rate matching algorithm (paragraph [0008] on page 1 of Blankenship).

Rejection of claims 7 and 16:
Paragraph [0007] on page 1 of Blankenship teaches wherein the redundancy version number is obtained through input signaling.  Also see Step 1209 in Figure 12 of Blankenship.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders), Blankenship et al. (US 20080320353 A1, hereafter referred to as Blankenship) and Pi et al (-US 20090028129 A1, hereafter referred to as Pi).

Rejection of claims 8 and 17:
Paragraph [0073] on page 5 of Pi, in an analogous art, teaches that a redundancy version number is obtained based on a sequence of redundancy version numbers and a value/bit index, when the value/bit index is an integer greater than or equal to 0, the value/bit index indicates the transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang, Sanders and Blankenship with the teachings of Pi by including use of wherein the redundancy version number is obtained based on a sequence of redundancy version numbers and a value of i, wherein i is an integer greater than or equal to 0, the value of i indicates an i“ transmission.   This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the redundancy version number is obtained based on a sequence of redundancy version numbers and a value of i, wherein i is an integer greater than or equal to 0, the value of i indicates an i“ transmission would have optimized the trade-off between power consumption and hard work complexity (paragraph [0071] on pages 4-5 of Pi).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders), Blankenship et al. (US 20080320353 A1, hereafter referred to as Blankenship), Pi et al (-US 20090028129 A1, hereafter referred to as Pi) and Cheng (US 20090238066 A1).

Rejection of claims 9 and 18:
Cheng, in an analogous art, teaches wherein the sequence of redundancy version numbers is determined based on an initial transmission code rate (Table 1 on page 3 of Cheng).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang, Sanders, Blankenship and Pi with the teachings of Cheng by including use of wherein the sequence of the redundancy version numbers is determined based on an initial transmission code rate.   This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the sequence of the redundancy version numbers is determined based on an initial transmission code rate would have improved the optimization of retransmission settings for HARQ operations (paragraph [0006] on pages 1 of Cheng).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11128401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-20 are broadened versions of claims 1-20 of U.S. Patent No. US 11128401 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by broadening claims 1-20 of U.S. Patent No. US 11128401 B2.   This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-20 of U.S. Patent No. US 11128401 B2 would have been obvious since all the limitations of the current claims can be found in claims 1-20 of U.S. Patent No. US 11128401 B2.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10425191B2. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-20 are broadened versions of claims 1-24 of U.S. Patent No. US 10425191 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by broadening claims 1-24 of U.S. Patent No. US 10425191 B2.   This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-24 of U.S. Patent No. US 10425191 B2 would have been obvious since all the limitations of the current claims can be found in claims 1-24 of U.S. Patent No. US 10425191 B2.

Cited Prior Arts
US 10425191 B2 is directed to an apparatus and method for configuring and formatting a circular buffer for various redundancy versions for use in a HARQ communication system; and, was used in a Double Patenting rejection, above.
US 20140075144 A1 is directed to a method and apparatus for merging multiple circular buffers into a single circular buffer to improve management of the multiple circular buffers; and, was used in a 103 rejection, above.
US 20090238066 A1 is directed to a method and apparatus for configuring and formatting the circular buffer for various redundancy versions for a HARQ communication system based on code rates; and, was used in a 103 rejection, above.
US 20090028129 A1 is directed to a method and apparatus for formatting a circular buffer with systematic bits and parity bits; and, was used in a 103 rejection, above.
US 20090003486 A1 is directed to a method and apparatus for formatting a circular buffer with systematic bits and parity bits; and, was used in a 103 rejection, above.
US 20080320353 A1 is directed to a method and apparatus for formatting a circular buffer by generating starting positions for various redundancy versions; and, was used in a 103 rejection, above.
US 6785862 B1 is directed to a method and apparatus for formatting a circular buffers by generating starting positions for various variable length codewords segments; and, was used as a main reference in a 103 rejection of independent claims, above.
US 20040093549 A1 is directed to a method and apparatus for generating LDPC codes based on a parity check matrix utilizing weight-2 columns; and, was used in a 103 rejection, above.
US 20020114401 A1 is directed to a method and apparatus for generating variable length LDPC codewords using a circular buffer; and, is a good 103 prior art and teaching reference.
US 5826041 A is directed to a method and apparatus for formatting a circular buffer for generating code segments in a communication system; and, is a good teaching reference.
US 5636224 A is directed to a method and apparatus for formatting a circular buffer for use in interleaving code segments for a communication system; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112